                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TONY M. RUIZ,
ADC #157474                                                                         PLAINTIFF

v.                              Case No. 1:18-cv-00025-KGB-JTK

ZACHERY HARMON, et al.                                                          DEFENDANTS

                                            ORDER

       Before the Court are two Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. Nos. 51, 141). Plaintiff Tony Ruiz filed

objections to both (Dkt. Nos. 85, 143). Separate defendants Corporal Zachery Harmon and

Sergeant Richard Fry filed objections to the second Proposed Findings and Recommendations

(Dkt. No. 144). After careful review of the two Proposed Findings and Recommendations, Mr.

Ruiz’s objections, Corporal Harmon and Sergeant Fry’s objections, as well as a de novo review of

the record, the Court adopts both Proposed Findings and Recommendations as its findings in all

respects (Dkt. Nos. 51, 141). The Court writes separately to address Mr. Ruiz’s objections to both

Proposed Findings and Recommendations and Corporal Harmon and Sergeant Fry’s objections to

the second Proposed Findings and Recommendations.

       I.      Background

       Mr. Ruiz brings this action pro se under 42 U.S.C. § 1983 alleging claims of excessive

force, assault and battery, and intentional infliction of emotional distress against defendants

Corporal Harmon, Sergeant Fry, and Lieutenant Robert Robins (Dkt. No. 2). Mr. Ruiz later

supplemented his complaint to add a failure to protect allegation against Corporal Harmon and

Lieutenant Robins (Dkt. No. 56). Warden Toni Bradley, Director Wendy Kelley, Grievance

Coordinator Peggy Durham, and the Arkansas Department of Correction (“ADC”) were also
defendants, but the Court dismissed them from the action on June 25, 2018 (Dkt. No. 15). Mr.

Ruiz alleges that an incident occurred on June 21, 2017, during which Sergeant Fry and Corporal

Harmon sprayed him with mace without warning or provocation, and that Sergeant Fry struck Mr.

Ruiz with a closed fist on more than one occasion (Dkt. No. 2, at 7-9). Mr. Ruiz further alleges

that Lieutenant Robins held him to the ground during that time (Id., at 8).

       II.     First Proposed Findings And Recommendations

       Mr. Ruiz filed a motion for summary judgment on November 5, 2018 (Dkt. No. 29).

Defendants responded in opposition (Dkt. No. 40). On November 20, 2018, Judge Kearney

submitted Proposed Findings and Recommendations recommending that Mr. Ruiz’s first motion

for summary judgment be denied (Dkt. No. 51). Mr. Ruiz’s objections to these Proposed Findings

and Recommendations were untimely, but the Court will consider them (Dkt. No. 85).

       Judge Kearney concluded that Mr. Ruiz’s motion for summary judgment should be denied

because the parties dispute the material facts concerning whether defendants’ actions were applied

in a good faith effort or maliciously and sadistically to cause harm (Dkt. No. 51, at 4). Mr. Ruiz

objects based on disagreements in the record about what occurred during the incident (Dkt. No.

85). Mr. Ruiz also repeats some of the allegations from his complaint (Id., at 4-8). Mr. Ruiz

requests a hearing with the Court to “show with proof of why [his] summary judgment should not

be denied.” (Id., at 8). Attached to the objections are two grievances filed by Mr. Ruiz and another

copy of Mr. Ruiz’s objections (Id., at 9-13; Dkt. No. 85-1).

       After careful review of the Proposed Findings and Recommendations, Mr. Ruiz’s

objections, and a de novo review of the record, the Court agrees with Judge Kearney that Mr.

Ruiz’s first motion for summary judgment should be denied because there are genuine issues of

material fact in dispute that preclude granting summary judgment.




                                                 2
        III.   Second Proposed Findings And Recommendations

        On April 8, 2019, defendants filed a motion for summary judgment (Dkt. No. 103). Mr.

Ruiz responded in opposition (Dkt. No. 116). On May 15, 2019, Mr. Ruiz filed another motion

for summary judgment (Dkt. No. 129), and defendants responded in opposition (Dkt. No. 132).

On June 24, 2019, Judge Kearney submitted a second Proposed Findings and Recommendations

recommending that defendants’ motion for summary judgment be granted in part and denied in

part and that Mr. Ruiz’s second motion for summary judgment be denied (Dkt. No. 141). Mr. Ruiz

filed objections, and Corporal Harmon and Sergeant Fry filed partial objections (Dkt. Nos. 143,

144).

        As an initial matter, Judge Kearney concluded that Mr. Ruiz asserts the same arguments in

his second motion for summary judgment as he did in his first motion for summary judgment, and

therefore, his second motion for summary judgment should also be denied (Dkt. No. 141, at 16).

As to defendants’ motion for summary judgment, Judge Kearney concluded that Mr. Ruiz’s claims

for damages against defendants should be dismissed based on sovereign immunity because

defendants’ employer, the ADC, is an agency of the State of Arkansas (Dkt. No. 141, at 4). Based

on Mr. Ruiz’s admission that he did not exhaust his remedies with respect to his failure to protect

claim, Judge Kearney determined that Mr. Ruiz’s failure to protect claim against Corporal Harmon

and Lieutenant Robins should be dismissed without prejudice (Id., at 6).

        While Judge Kearney found that Lieutenant Robins was entitled to qualified immunity on

Mr. Ruiz’s excessive force claim, Judge Kearney concluded that Corporal Harmon and Sergeant

Fry were not entitled to qualified immunity on the claim because a reasonable fact finder could

find that the facts alleged or shown, construed in the light most favorable to Mr. Ruiz, established

a violation of his constitutional rights (Id., at 15). In other words, there are genuine issues of




                                                 3
material fact in dispute that preclude granting qualified immunity at this stage to Corporal Harmon

and Sergeant Fry. Judge Kearney further determined that Mr. Ruiz’s claim for money damages

and injunctive relief based on his loss of parole eligibility should be dismissed (Id., at 16). Finally,

Judge Kearney recommended that, because he concluded that Mr. Ruiz’s constitutional excessive

force claims against Corporal Harmon and Sergeant Fry should remain viable, the Court should

continue to exercise supplemental jurisdiction over Mr. Fry’s state law claims, absent proof that

they are covered by liability insurance “for damages for acts or omissions, other than malicious

acts or omissions, occurring within the course and scope of their employment.” (Id. (quoting Ark.

Code Ann. § 19-10-305)).

        Mr. Ruiz objects to Judge Kearney’s finding that the failure to protect claim should be

dismissed for failure to exhaust (Dkt. No. 143, at 1). Mr. Ruiz admits that he did not specify in

his grievances the legal terms for his claims, but he argues that he did grieve that “there were

multiple officers around” when the incident with Corporal Harmon and Sergeant Fry occurred,

and no one intervened, which he argues would make it seem as though Corporal Harmon and

Sergeant Fry’s actions were permitted and or encouraged (Id., at 2). Mr. Ruiz argues that “it should

be ‘liberally construed’ that officers and staff have failed to provide safety from excessive use of

force and condoned all actions by these defendants” (Id., at 2-3). According to Mr. Ruiz,

Lieutenant Robins and Corporal Harmon are both liable for failing to protect Mr. Ruiz from

excessive force and battery, and they had a duty to report the misuse of force to proper personnel

and did not (Id., at 7). Mr. Ruiz requests that the Court reconsider whether the failure to protect

claim should be dismissed “since [the Prison Litigation Reform Act] doesn’t demand a detail of

every claim that would wind up in federal courts” (Id., at 8).




                                                   4
       In his deposition, Mr. Ruiz explains that, after the incident on June 21, 2017, he filed three

grievances: “one on the excessive force, one on the mace, and one on the punching” (Dkt. No.

126, at 69). When asked if he filed any grievances about his failure to protect claim, Mr. Ruiz

responded, “No, I didn’t. No, I didn’t.” (Id., at 89). Mr. Ruiz does not contest defendants’

exhaustion argument in his response to defendants’ motion for summary judgment (Dkt. Nos. 116,

117, 118, 120). Mr. Ruiz responded to defendants’ reply and argued that, because he is a pro se

litigant, he is allowed to have the Court draw reasonable inferences from his writings (Dkt. No.

128, at 1). Mr. Ruiz argues that the Court should draw from his grievances that he grieved the

failure to protect claim and, thus, that he administratively exhausted such claim (Id.). Mr. Ruiz

asserts that, “Did I specifically grieve the failure to protect or equal protection claim that was

placed as a claim in this lawsuit, no, but I did supply the Courts with a number of grievances to

which (if I had) a lawyer would’ve inserted the equal protection in the claims as well.” (Id., at 1-

2). Mr. Ruiz points the Court to Docket No. 26, pages 1 to 2, where he alleges that he states “there

were multiple officers around” at the time of the incident (Id., at 1). Mr. Ruiz also points the Court

to Dkt. No. 16, pages 3 to 4 and 6 to 8 (Id., at 2). According to Mr. Ruiz, these grievances show

that he did exhaust administrative remedies in his complaint because it can be inferred from his

grievances that officers failed to intervene during the use of excessive force and battery (Id.). Mr.

Ruiz further argues that defendants’ argument on exhaustion should also fail because grievances

need not include legal terminology or legal theories unless they are in some way necessary to

provide notice of the harm being grieved nor, he argues, must grievances contain every fact

necessary to prove each element of an eventual legal claim (Id., at 2-3).

       The Court has reviewed the grievances Mr. Ruiz filed after the June 21, 2017, incident

(Dkt. Nos. 16, at 3-4, 6-8; 26, at 1-2). The Court finds no language in Mr. Ruiz’s grievances in




                                                  5
Docket No. 26, pages 1 and 2, or in Docket No. 16, pages 3, 4, and 7, that could be construed to

allege his failure to protect claims. The Court cannot review Mr. Ruiz’s grievances in Dkt. No.

16, pages 6 and 8, as they appear illegible due to copying or scanning. However, based on Mr.

Ruiz’s admission in his deposition that he did not file any grievances about his failure to protect

claim, the Court agrees with Judge Kearney that this claim should be dismissed without prejudice.

         Corporal Harmon and Sergeant Fry also object to Judge Kearney’s findings, arguing that

the evidence shows that the amount of force used was appropriate given the escalating situation,

and/or that, given the rapid escalation of events, a reasonable correctional officer would not know

that his or her actions violated a clearly established right (Dkt. No. 144, at 2). Corporal Harmon

and Sergeant Fry argue that the need for physical force became high as Mr. Ruiz refused multiple

direct orders, used a raised voice, and kept his hand in what appeared to at least one ADC officer

as a clenched fist (Id., at 5). Further, Corporal Harmon and Sergeant Fry submit that Mr. Ruiz is

a sizable and strong inmate who repeatedly defied reasonable orders and assumed an aggressive

posture (Id.). According to Corporal Harmon and Sergeant Fry, they used the appropriate amount

of force given the situation that Mr. Ruiz created (Id.). Corporal Harmon and Sergeant Fry assert

that Mr. Ruiz was given multiple opportunities to comply with reasonable orders to step away

from the door and then later to kneel and submit to restraints (Id., at 6). For these reasons, Corporal

Harmon and Sergeant Fry argue that they are entitled to qualified immunity and statutory immunity

(Id., at 7).

         As Judge Kearney explained, to determine whether defendants are entitled to qualified

immunity, courts generally consider two questions: (1) whether the facts alleged or shown,

construed in the light most favorable to the plaintiff, establish a violation of a constitutional or

statutory right; and (2) whether the right was so clearly established that a reasonable official would




                                                  6
have known that his or her actions were unlawful (Dkt. No. 141, at 6 (citing Pearson v. Callahan,

555 U.S. 223, 232 (2009))). Defendants are entitled to qualified immunity only if no reasonable

fact finder could answer both questions in the affirmative (Id., at 6-7 (citing Nelson v. Correctional

Medical Services, 583 F.3d 522, 528 (8th Cir. 2009))).

       To support an excessive force claim, Mr. Ruiz must allege and prove that force was not

applied in a good-faith effort to maintain or restore discipline but rather maliciously and

sadistically to cause harm. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). Factors to be considered in

determining the reasonable use of excessive force include whether there was an objective need for

force, the relationship between the need and the amount of force used, the threat reasonably

perceived by the officers, efforts the officers used to temper the severity of their response, and the

extent of the incarcerated person’s injury. Treats v. Morgan, 308 F.3d 868, 872 (8th Cir. 2002).

       Corporal Harmon and Sergeant Fry cite cases in which the Eighth Circuit Court of Appeals

found that the prison guard did not use excessive force based on a finding that the inmate posed a

threat (Dkt. No. 144, at 4). These cases do not persuade the Court. In Jones v. Shields, 207 F.3d

491 (8th Cir. 2000), a corrections officer testified that he recalled the inmate “charging toward”

the officer who sprayed the inmate; in Burns v. Eaton, 752 F.3d 1136 (8th Cir. 2014), the inmate

threw a shampoo bottle and soap towards the guards.

       As explained by Judge Kearney, Mr. Ruiz and defendants provide conflicting accounts of

the June 21, 2017, incident as to whether Corporal Harmon and Sergeant Fry warned Mr. Ruiz

prior to spraying him three times and whether the force they applied was justified. The Court has

also reviewed the videos of the June 21, 2017, incident, and the Court agrees with Judge Kearney’s

summary (Dkt. No. 127; Dkt. No. 141, at 9-10, 13-14). Viewing the facts in the light most

favorable to Mr. Ruiz, as the Court is required to do at this stage, a reasonable fact finder could




                                                  7
determine that Mr. Ruiz did not pose a threat to Corporal Harmon and Sergeant Fry. The Court

agrees with Judge Kearney that a reasonable juror could find objectively unreasonable the actions

of Corporal Harmon and Sergeant Fry in spraying Mr. Ruiz and of Corporal Harmon in punching

Mr. Ruiz, under the circumstances he alleges. With respect to whether Corporal Harmon and

Sergeant Fry’s June 21, 2017, alleged actions violated clearly established law, the Court further

agrees with Judge Kearney that the relevant law was clearly established at that time.

       The Court concludes that a reasonable fact finder could find that the facts alleged or shown,

construed in the light most favorable to Mr. Ruiz, establish a violation of his constitutional right

and that Corporal Harmon and Sergeant Fry are not entitled to qualified immunity as to Mr. Ruiz’s

excessive force claim. The Court will continue to exercise supplemental jurisdiction over Mr.

Ruiz’s state law claims absent proof that they are covered by liability insurance “for damages for

acts or omissions, other than malicious acts or omissions, occurring within the course and scope

of their employment.” Ark. Code Ann. § 19-10-305.

       IV.     Conclusion

       For these reasons, the Court adopts the two Proposed Findings and Recommendations as

its findings in all respects (Dkt. Nos. 51, 141). Accordingly, the Court grants in part and denies in

part defendants’ motion for summary judgment (Dkt. No. 103). Defendants are granted summary

judgment in their favor on Mr. Ruiz’s monetary claims against defendants in their official

capacities, Mr. Ruiz’s monetary and injunctive relief claims against defendants based on his loss

of parole eligibility, Mr. Ruiz’s failure to protect claims against Lieutenant Robins and Corporal

Harmon, and Mr. Ruiz’s excessive force claim against Lieutenant Robins. The Court denies Mr.

Ruiz’s motions for summary judgment (Dkt. Nos. 29, 129).




                                                 8
It is so ordered this 28th day of August, 2019.

                                                  _______________________________
                                                  Kristine G. Baker
                                                  United States District Judge




                                         9
